DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/20/2021 has been considered by the Examiner.

Response to Amendments/Status of Claims
Claims 1-11, filed on 01/26/2021, are under consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims XX are rejected under 35 U.S.C. 103 as being unpatentable over Eisinger et al. (US 2011/0027156) in view of Buchanan et al. (US 2007/0185361) and Reagan et al. (US 5,786,431).

Regarding claim 1, 4 and 11, Eisinger teaches a method for removing oxygen from an olefin feed, such as ethylene, by contacting the olefin feed with an oxygen adsorbent, in an adsorption column, to remove oxygen from the olefin feed because this oxygen is an impurity that reduces polymerization catalyst activity ([0023]) wherein the olefin feed is contacted with a chromium-catalyst in polymerization reaction (Abstract, [0024], [0035], [0042], [0067], [0097]-[0099] and [0106]-[0115]). The types of chromium catalysts described for the polymerization process include Ziegler Natta and Phillips-type chromium catalysts ([0107]). 
The adsorbent is described as a copper-based material which targets the removal of oxygen from the monomer feed ([0030]); one example of an adsorbent that comprise copper oxide catalyst ([0046]-[0047], [0057])—the copper oxidizes in the presence of oxygen and also CuO catalyzes the reaction of oxygen and CO to make CO2 ([0053]-[0054] and [0058]). This type of adsorbent similar to those recited in pending claim 2. The olefin is passed through a vessel that comprises the adsorbent (label 115 in Fig. 2 as discussed in [0035]) which reads on pending claim 4. Also, the disclosed ethylene feed reads on pending claim 11.  
Eisinger is silent the reaction of the olefin in the reactor being oligomerization.
However, the fields of oligomerization and polymerization are considered in similar fields of endeavor because: 1) oligomerization can be considered a pre-polymerization reaction since 
Regarding 1), Buchanan discloses oligomerizing ethylene to make oligomers such as 1-hexene using a chromium catalyst and passing the oligomers and ethylene to polymerization directly to make polyethylene (Abstract). The oligomerization catalyst is described to be a Phillips chromium catalyst ([0155] and [0159]).
Regarding 2), Reagan discloses that both polymerization and oligomerization occur simultaneously using a chromium-based catalyst (Col 3 ines 8-14 and Col 7 lines 31-39).    
Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have used the oxygen-impurity removal techniques disclosed by Eisinger in chromium-based oligomerization reactions of ethylene, such as those disclosed by Buchanan and Reagan, because it is known that oxygen is a poison to the chromium catalyst which can apply to both polymerization and oligomerization since both reaction use chromium-based catalysts. This modification and combination of teachings is considered obvious as it involves using a known catalyst-poison (oxygen in ethylene) removal technique to protect a chromium catalyst with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.

Regarding claims 2-3, Eisinger teaches using layers of adsorbent including copper-based material layer and a molecular sieve ([0037]) wherein the molecular sieve can be an 3A molecular sieve ([0073]). The disclosed adsorbent reads on the claimed adsorbents CuO and zeolite 3A recited in pending claim 2; the specific surface area is assumed to be a property of this type of oxygen adsorbent and is assumed an implicit/inherent property of these adsorbents—see MPEP 2163.07(a).
	  
Regarding claim 5, Eisinger teaches space velocity below 2,000 hr-1 ([0068] which overlaps the claimed space velocity of 0.02-5 hr-1; this overlap establishes a prima facie case of obviousness—see MPEP 2144.05.I.

Regarding claim 6, Eisinger teaches adsorption temperature of less than 40°C ([0030]). Eisinger teaches the polymerization feed pressure of 100-600 psi ([0100]) which is assumed to be similar to the adsorption pressure to allow the flow of ethylene to the reactor. This temperature and pressure overlap the claimed oxygen removal conditions of 10-100°C and 5-100 kg/m2 (71-1,422 psi); this overlap establishes a prima facie case of obviousness—see MPEP 2144.05.I.

Regarding claims 7-8, Eisinger teaches regenerating the adsorbent with inert gas and a reducing gas (e.g. N2 and H2) at a temperature at least about 150°C ([0118]-[0119] and [0126]).

Regarding claim 9, Eisinger teaches the purified olefin has less than 0.20 ppmv ([0061]).

Regarding claim 10, Eisinger in in view of Buchanan teaches a di-chloro-chromium complexed with an hetero-organic ligand ([0061]-2, [0084], [0099], M1 in [0114]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772